
	
		II
		112th CONGRESS
		1st Session
		S. 202
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2011
			Mr. Paul (for himself,
			 Mr. DeMint, and Mr. Vitter) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To require a full audit of the Board of Governors of the
		  Federal Reserve System and the Federal reserve banks by the Comptroller General
		  of the United States before the end of 2012, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Reserve Transparency Act of
			 2011.
		2.Audit reform and
			 transparency for the Board of Governors of the Federal Reserve System
			(a)In
			 generalNotwithstanding
			 section 714 of title 31, United States Code, or any other provision of law, an
			 audit of the Board of Governors of the Federal Reserve System and the Federal
			 reserve banks under subsection (b) of such section 714 shall be completed
			 before the end of 2012.
			(b)Report
				(1)In
			 generalA report on the audit
			 required under subsection (a) shall be submitted by the Comptroller General to
			 the Congress before the end of the 90-day period beginning on the date on which
			 such audit is completed and made available to the Speaker of the House of
			 Representatives, the majority and minority leaders of the House of
			 Representatives, the majority and minority leaders of the Senate, the chairman
			 and ranking member of the committee and each subcommittee of jurisdiction in
			 the House of Representatives and the Senate, and any other Member of Congress
			 who requests it.
				(2)ContentsThe
			 report under paragraph (1) shall include a detailed description of the findings
			 and conclusion of the Comptroller General with respect to the audit that is the
			 subject of the report, together with such recommendations for legislative or
			 administrative action as the Comptroller General may determine to be
			 appropriate.
				(c)Repeal of
			 certain limitationsSubsection (b) of section 714 of title 31,
			 United States Code, is amended by striking all after in
			 writing..
			(d)Technical and
			 conforming amendmentSection 714 of title 31, United States Code,
			 is amended by striking subsection (f).
			
